Citation Nr: 0617023	
Decision Date: 06/09/06    Archive Date: 06/26/06

DOCKET NO.  00-06 727	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for a low back 
disability.

2.  Entitlement to service connection for residuals of a head 
injury, to include headaches.

3.  Entitlement to an initial disability rating in excess of 
50 percent for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. L. Wight, Counsel


INTRODUCTION

The veteran served on active duty from August 1942 to 
November 1945.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision rendered by the New York, New 
York, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

In August 2004, the veteran, through his representative, 
filed a motion to advance his appeal on the Board's docket.  
This motion was granted in September 2004.

In September 2004, the Board remanded the case for further 
development.  The case has been returned to the Board for 
further appellate action.

The issue of entitlement to service connection for low back 
disability is addressed in the remand that follows the order 
section of this decision.


FINDINGS OF FACT

1.  The veteran does not have any residual of a service head 
injury, to include a headache disorder.  

2.  The veteran's PTSD is manifested by occupational and 
social impairment which more nearly approximates reduced 
reliability and productivity than deficiencies in most areas, 
such as work, school, family relations, judgment, thinking, 
and mood.


CONCLUSIONS OF LAW

1.  Service connection for residuals of a head injury, to 
include headaches, is not warranted.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303 (2005).

2.  The criteria for an initial rating in excess of 50 
percent for PTSD have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2005), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  However, the Court also stated that 
the failure to provide such notice in connection with 
adjudications prior to the enactment of the VCAA was not 
error and that in such cases, the claimant is entitled to 
"VCAA-content complying notice and proper subsequent VA 
process."  Id. at 120.

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.   Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

The veteran's claims were initially adjudicated before the 
enactment of the VCAA.  Through letters dated in December 
2003 and October 2004, the veteran was informed of the 
evidence necessary to establish service connection for his 
claimed residuals of a head injury and a higher initial 
disability evaluation for his service-connected PTSD, the 
evidence and information that he should submit, and the 
assistance that VA would provide to obtain evidence on his 
behalf.  Although the originating agency has not specifically 
requested the veteran to submit all pertinent evidence in his 
possession, it has informed him of the evidence that would be 
pertinent and requested him to submit such evidence or 
provide VA with the information and any authorization 
necessary for VA to obtain the evidence on his behalf.  
Therefore, the Board believes that the veteran was on notice 
of the fact that he should submit any pertinent evidence in 
his possession.  After notice was provided, the veteran was 
provided ample time to submit or identify pertinent evidence.  

Although the veteran has not been provided notice of the type 
of evidence necessary to establish a disability evaluation 
and effective date for residual of a head injury or an 
effective date for a higher initial disability evaluation for 
his PTSD, the Board finds that there is no prejudice to the 
appellant in proceeding with the issuance of a final decision 
on the matters decided herein.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  As explained below, the Board has 
determined that neither service connection for residuals of a 
head injury nor a higher initial disability evaluation for 
PTSD is warranted.  Consequently, neither an effective date 
for a higher disability rating for PTSD nor a disability 
evaluation or effective date for service connection for 
residuals of a head injury will not be assigned, so the 
failure to provide notice with respect to these elements of 
the claims was no more than harmless error.

The record reflects that VA assisted the veteran by obtaining 
service medical records.  In addition, the veteran has been 
afforded several examinations addressing the severity of his 
service-connected PTSD.  With respect to his claim for 
service connection for residuals of a head injury, the Board 
has concluded that a VA examination is not required as the 
medical evidence currently of record is sufficient to decide 
the claim and it fails to show that the veteran currently has 
residuals of a head injury or a headache disorder.  Neither 
the veteran nor his representative has identified any other 
outstanding evidence that could be obtained to substantiate 
the claim.  The Board is also unaware of any such available 
evidence.  In sum, the Board is satisfied that VA has 
complied with the duty to assist provisions of the VCAA and 
the implementing regulation.  

Following the provision of the required notice and the 
completion of all indicated development of the record, the 
originating agency readjudicated the veteran's claims.  There 
is no indication in the record or reason to believe that the 
ultimate decision of the originating agency would have been 
different had complete VCAA notice been provided at an 
earlier time.

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claims by the 
originating agency were insignificant and non-prejudicial to 
the veteran.  Accordingly, the Board will address the merits 
of the claims.


Evidentiary Background

The veteran's service medical records to include the report 
of a November 1945 service separation examination report are 
negative for evidence of a head injury or headache disorder.  

In conjunction with his claim, the veteran was afforded a VA 
psychiatric examination in September 1999.  It was noted that 
the veteran had worked as a taxi cab driver prior to his 
retirement in 1979.  His wife had also died in 1979.  He 
currently lived with one of his two children.  The veteran 
had a negative history of drug or alcohol abuse.  It was 
noted that the veteran had first come to the Mental Hygiene 
Clinic in September 1998 for treatment of anxiety episodes.  
He also had episodes of panic disorder, shortness of breath, 
and extreme anxiety consistent with panic disorder.  He took 
Prozac for his panic disorder and depression.  He reported 
nightmares, recollections, startle response, and 
preoccupation with World War II.  He tried to avoid anything 
that would remind him of his wartime service.  He also had 
insomnia.  

On mental status examination, the veteran was oriented times 
3 with intact recent and remote memory.  He was competent to 
handle his funds and was not imminently dangerous to himself 
or others.  His mood was one of anxiety and his affect was 
appropriate to mood.  The pertinent diagnoses were panic 
disorder with depression and post-traumatic stress disorder.  
A Global Assessment of Functioning (GAF) score of 55 was 
recorded.  

A December 2001 statement from a psychiatric social worker 
indicates that despite medication, the veteran continued to 
have psychiatric symptoms.  

VA outpatient treatment records dated from June 2000 to 
November 2002 show treatment for various conditions, 
including PTSD.  The veteran complained of nightmares and 
disturbed sleep patterns.  He also had moderate anxiety 
levels.  His mood and panic problems were helped by Prozac.  

The report of a March 2003 VA psychiatric examination notes 
that the veteran had been receiving monthly psychiatric 
treatment.  The veteran described emotional distress in the 
form of panicky feelings, intrusive recollection about war-
related incidents, and frequent nightmares.  The veteran 
noted a recent incident when he felt claustrophobic and 
panicky during a bus ride.  The bus had to be stopped and the 
trip had to be cancelled.  The veteran related that this 
incident was precipitated by thoughts of being closed in the 
cockpit of bombers repairing mechanical devices during World 
War II.  The veteran reported no change in marital or family 
relationships, activities, or leisure pursuits since his last 
examination.  He also had no incident of violence or 
assaultiveness.  He had a girlfriend who he saw on a weekly 
basis, but they had to sleep in separate bedrooms due to 
nightmares and frequent panicky incidents that caused him to 
wake up in a cold sweat.   

Mental status examination was relatively unremarkable.  The 
veteran was oriented, responsive, and volunteered 
considerable information throughout the interview.  His 
speech was slightly pressured, but of normal volume.  His 
thinking was generally goal directed with some mild tendency 
towards being tangential.  His mood was mildly dysphoric.  
His affect was of broad range and appropriate to content.  He 
denied any current suicidal or homicidal ideation or 
intention.  There was no evidence of recent or remote memory 
loss or impairment in long term or short term delayed, 
spontaneous, or acute recall.  The veteran did not exhibit 
any obsessive or ritualistic behavior.  However, he described 
numerous ritualistic endeavors that were necessary for him to 
be able to sleep at night.  He also reported having panic 
attacks approximately three to four times per month.  During 
these attacks, he would remain in his house.  His medication 
significantly helped him with his mood and panic attacks.  
The veteran avoided all stimuli associated with war.  During 
the interview, the veteran was quite reluctant to discuss 
incidents involving his experiences during the war.  He 
displayed a markedly diminished interest in participating in 
activities associated with the war.  He had persistent 
symptoms of increased arousal as reflected in frequent 
periods of restlessness and wakefulness.  He displayed an 
exaggerated startle response to any noise.  A GAF score of 55 
was assigned as the veteran demonstrated moderate to severe 
symptoms and moderate difficulties in social functioning as 
demonstrated by a lack of significant social contacts or 
friends and curtailment of activities with his current 
girlfriend.  

VA outpatient treatment records dated from November 2002 to 
October 2003 show continued complaints of sleep disturbance 
and nightmares.  The veteran was noted to be less anxious due 
to his current medication.  An October 2003 treatment record 
notes that his mood was stable with no threat or suicidal 
ideas.  

Pursuant to the Board's Remand, the veteran was afforded a VA 
psychiatric examination in February 2005.  The veteran 
continued to live with his daughter.  He had been dating his 
girlfriend since the 1980s.  He did some food shopping, drove 
locally, and liked to cook.  He had a wide circle of friends 
that was now greatly diminished because of death and 
relocation.  He was prescribed fluoxetine and it had reduced 
the frequency of his panic attacks significantly.  He now had 
them only once or twice a month.  He also noted some 
improvement in his mood.  The examiner noted that the veteran 
maintained a relatively active social life, given his age.  
He reported avoiding enclosed spaces due to fear of panic 
attacks.  He also avoided movies or television shows about 
combat or violence and sometimes felt fatigued or 
disinterested during the day.  

The veteran was oriented in all spheres and made good eye 
contact during the interview.  He displayed behavior 
appropriate to the situation.  His mood was euthymic and his 
affect was broad and appropriate.  He reported very 
occasional passive suicidal ideation, but denied intent or 
plan.  He denied homicidal ideations, intents, or plans as 
well as any history of assaultiveness.  He displayed no 
impairment of communication or thought process and his speech 
was spontaneous, relevant, and at normal rate and rhythm.  
His thinking was logical, goal oriented, and without evidence 
of formal thought disorder.  He denied hallucinations and 
delusions.  He had adequate maintenance of personal hygiene 
and competent management of finances, diet, and other 
activities of daily living.  He did not report phobias, 
obsessive thoughts, or rituals that interfered with 
functioning.  

The examiner noted that, since his last examination, the 
veteran noted a reduction in the intensity and frequency of 
his panic attacks.  His symptoms were currently relatively 
mild allowing him to continue his social activities and 
activities of daily living without substantial impairment.  A 
current GAF of 59 reflecting occasional panic attacks, 
insomnia due to nightmares, and avoidance of war movies and 
violent televisions shows.  During the past year his GAF was 
estimated to have ranged from 57 to 62.  While the veteran's 
panic attacks would make working in enclosed spaces highly 
problematic, the examiner felt that it was less likely than 
not that the veteran's PTSD would prevent all sedentary or 
physical employment.  


Service Connection for Residuals of a Head Injury

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303.

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table)].  

In the case at hand, the Board notes that the veteran's 
service medical records are negative for any evidence of a 
head injury, head disability, or headache disorder.  

Furthermore, the salient point to be made is that there is no 
medical or other objective evidence of the existence of 
current residuals of a head injury or headache disorder.  
Although the veteran complains of headaches, no objective 
findings of disability are shown in the evidence of record.  
In the absence of competent evidence of a current disability, 
there is no basis for a grant of service connection.

In reaching this conclusion, the Board has considered the 
benefit-of-the-doubt doctrine.  However, as the preponderance 
of the evidence is against the veteran's claim, that doctrine 
is not applicable to this claim.  See 38 U.S.C.A § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).


Higher Initial Evaluation for PTSD

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2005).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(2005).  

Each disability must be considered from the point of view of 
the veteran working or seeking work.  38 C.F.R. § 4.2 (2005).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

A 50 percent rating is warranted for PTSD when the disability 
is productive of occupational and social impairment with 
reduced reliability and productivity due to such symptoms as:  
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to compete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  38 
C.F.R. § 4.130, Diagnostic Code 9411.

A 70 percent rating contemplates occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work like 
setting); inability to establish and maintain effective 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 100 percent rating is warranted for total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  38 C.F.R. § 4.130, Diagnostic Code 9411.

The GAF is a scale reflecting the "psychological, social, 
and occupational functioning in a hypothetical continuum of 
mental health- illness."  See Carpenter v. Brown, 8 Vet. 
App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 
266, 267 (1996) [citing the American Psychiatric 
Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL 
DISORDERS (4th ed.), p.32.]  GAF scores ranging from 61 to 70 
reflect some mild symptoms (e.g., depressed mood and mild 
insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, and 
has some meaningful interpersonal relationships.  Id.

Scores ranging from 51 to 60 reflect moderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers 
or co- workers).  Id.

Scores ranging from 41 to 50 reflect serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job).  Id.

The Board notes that the veteran has appealed the RO decision 
assigning an initial evaluation for his PTSD.  Therefore, 
consideration must be given regarding whether the case 
warrants the assignment of separate ratings for the 
disability for separate periods of time, from September 28, 
1998, to the present, based on the facts found, a practice 
known as "staged" ratings.  See Fenderson v. West, 12 Vet. 
App. 119 (1999).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

After a review of the evidence, the Board finds that a 
disability rating in excess of 50 percent is not warranted.  
In this regard, the Board notes that the evidence shows that 
the disability is not manifested by obsessional rituals which 
interfere with routine activities; intermittently illogical, 
obscure or irrelevant speech; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
or an inability to establish and maintain effective 
relationships.  

While the veteran complained of nightmares, insomnia, 
anxiety, and panic attacks throughout the course of the 
appeal, the various examination reports and treatment records 
show that he was alert and oriented and has coherent thought 
process.  His symptoms were controlled by medication.  He was 
not violent and maintained a relationship with his 
girlfriend.  While he did not work, he retired in 1979 for 
reasons other than his psychiatric disorder.  He does not 
have suicidal or homicidal ideations.  His affect has been 
consistently broad and appropriate.  On recent examination in 
2005, his thinking was logical, goal directed, and without 
thought disorder.  His GAF has ranged from 55 to 62 and are 
consistent with moderate to serious symptomatology.  

While the veteran's PTSD results in social and occupation 
impairment, the evidence demonstrates that it does not more 
nearly approximate the deficiencies in most areas required 
for a higher rating.  While he once had a wider circle of 
friends, the decrease in the number of social contacts was 
recently attributed to death and relocation.  Despite his age 
and PTSD, the veteran was noted to have a relatively active 
social life during his recent examination.  

In sum, the preponderance of the evidence demonstrates that 
the symptoms and degree of social and industrial impairment 
from the disability do not more nearly approximate the 
criteria for a 70 percent rating than those for a 50 percent 
rating at any time during initial evaluation period.  
Accordingly, the disability warrants no more than a 50 
percent rating during the initial evaluation period.  


ORDER

Service connection for residuals of a head injury, to include 
headaches, is denied.

An initial disability rating in excess of 50 percent for PTSD 
is denied.


REMAND

The veteran contends that his current low back disability is 
etiologically related to his active military service.  
Service medical records show that the veteran was treated on 
numerous occasions for low back pain.  While contemporaneous 
service medical records and the report of April 1944 Medical 
Board Proceedings note that the veteran had no underlying 
back pathology, X-rays reviewed mild spina bifida occulta of 
the 5th lumbar segment and slight anterior angulation of the 
bodies of the 4th and 5th vertebrae.  

The report of a February 1998 VA examination notes that 
following discharge the veteran injured his back while 
working as a spot welder in 1948 and was placed in a body 
cast for six to eight weeks following this injury.  The 
veteran asserts that the post-service injury aggravated the 
low back disability that was present in service.  The 
diagnosis on the VA examination was degenerative joint 
disease of the lumbosacral spine with neural foraminal 
narrowing of L2/3, L4/5, and L5/S1.  

The Board notes that a VA nurse practitioner proffered an 
opinion in November 2001 indicating that the veteran's 
current back disabilities were "possibly related to the 
injuries he purports he sustained in the military."  This 
opinion is speculative in nature.  The Court has held that 
medical opinions that are speculative, general, or 
inconclusive in nature cannot support a claim.  See Obert v. 
Brown, 5 Vet. App. 30, 33 (1993).

Additionally, the opinion rendered by the nurse practitioner 
appears to be based upon a recitation of history provided by 
the veteran.  In this regard, the Board notes that the 
veteran's service medical records are silent for an inservice 
back injury.  The Board notes that it is not required to 
accept doctors' opinions that are based upon the veteran's 
recitation of medical history. Godfrey v. Brown, 8 Vet. App. 
113 (1995), see also, Owens v. Brown, 7 Vet. App. 429 (1995).  
The evidence does not show that the VA nurse practitioner 
reviewed the veteran's service medical records or any other 
related documents which would have enabled her to form an 
opinion on an independent basis.  Elkins v. Brown, 5 Vet. 
App. 474, 478 (1993); see also Swann v. Brown, 5 Vet. App. 
229 (1993).  

In light of the foregoing, the Board is of the opinion that 
the veteran should be afforded another VA examination to 
determine the etiology of his low back disability.  In 
addition, while the case is in remand status, the originating 
agency should ensure that the veteran is provided all 
required notice.

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC) in Washington, D.C., for the 
following actions:

1.  The veteran should be provided all 
notice required under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), in 
accordance with Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006)

2.  The RO or the AMC should undertake 
appropriate development to obtain any 
pertinent evidence identified but not 
provided by the veteran.  If it is unable 
to obtain any such evidence, it should so 
inform the veteran and his representative 
and request them to provide the 
outstanding evidence.

3.  Then, the veteran should be afforded 
a VA examination to determine the nature 
and etiology of any currently present low 
back disability.  The claims folders must 
be made available to and reviewed by the 
examiner.  Any indicated studies should 
be performed. 

Based upon the examination results and 
the review of the claims folders, the 
examiner should answer the following 
questions with respect to each currently 
present low back disorder. 

Is at least as likely as not that the 
disorder was present in service and if 
so, did the disorder clearly and 
unmistakably exist prior to the veteran's 
entrance onto active duty?  

With respect to any such disorder which 
the examiner believes existed prior to 
the veteran's entrance onto active duty, 
did the disorder clearly and unmistakably 
undergo no chronic increase in severity 
during or as a result of service?

With respect to any currently present low 
back disorder which the examiner believes 
was not present during military service, 
is it at least as likely as not that the 
disorder is etiologically related to the 
veteran's military service?

The supporting rationale for all opinions 
expressed must also be provided.

4.  The RO or the AMC should also 
undertake any other development it 
determines to be indicated.

5.  Then, the RO or the AMC should 
adjudicate the veteran's claim for 
service connection for a low back 
disability on a de novo basis.  If the 
benefit sought on appeal is not granted 
to the veteran's satisfaction, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case and afforded the requisite 
opportunity to respond.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  By this remand, the Board 
intimates no opinion as to any final outcome of this case.  
The veteran need take no action until he is otherwise 
notified.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




____________________________________________
Shane A. Durkin
Veterans Law Judge
Board of Veterans' Appeals


 Department of Veterans Affairs


